that she give him money. She testified that she told him that there might

                      be something of interest in the master bedroom and that Wilson told her

                      to take him there. She testified that, once there, she opened a drawer and

                      Wilson began to hit her on the head, face, arms, and chest. Photographs of

                      her injuries were admitted as exhibits at trial. Recordings of Wilson's jail

                      calls were played for the jury, in which Wilson admitted that he

                      unlawfully entered the house to rob it and asserted that he beat the victim

                      to get more time to escape.

                                  The jury could reasonably infer from the evidence presented

                      that Wilson battered the victim with the intent of obtaining possession of

                      property, preventing or overcoming resistance to his taking such property,

                      or facilitating escape. See NRS 200.380(1), 200.400(1)(a); see Norman v.

                      Sheriff, 92 Nev. 695, 697, 558 P.2d 541, 542 (1976) (holding that a charge

                      for robbery was justified where the acts of violence preceded the taking

                      (and which may have been intended for a different purpose), noting that

                      matters immediately antecedent and directly causally connected may be

                      deemed so closely connected as to form part of the occurrence). It is for the

                      jury to determine the weight and credibility to give conflicting testimony,

                      and the jury's verdict will not be disturbed on appeal where, as here,

                      substantial evidence supports the verdict. See Bolden v. State, 97 Nev. 71,

                      73, 624 P.2d 20, 20 (1981); see also McNair v. State, 108 Nev. 53, 56, 825

                      P.2d 571, 573 (1992).



SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1907A    4:641.
                               Having considered Wilson's contention and concluded that it is

                   without merit, we

                               ORDER the judgment of conviction AFFIRMED.'



                                                 S
                                            Hardesty
                                                     et_a               , C.J.



                                              ,J.                                           J.
                   Douglas


                   cc:   Hon. Michael Villani, District Judge
                         Clark County Public Defender
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




                          'In spite of this court's order to do so, Wilson's counsel has failed to
                   brief the issue posed by Blockb urger v. United States, 284 U.S. 299 (1932).
                   Accordingly, the double-jeopardy issue has been waived. See LaChance v.
                   State, 130 Nev., Adv. Op. 29, 321 P.3d 919, 926 n.3 (2014).


SUPREME COURT
         OF
      NEVADA
                                                            3
(0) 1947.4    oe